DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hidding (US 2004/0237471 A1) in view of Joerg (US 2006/0150580 A1).
Regarding claim 1, Hidding teaches a chuck (See Fig 4A, #24) for a capping machine (See Fig 1), comprising:
a plurality of chuck members (See Fig 1 illustrating a capping machine {#10} with a plurality of capping stations {see ¶ [0024]}. As shown in Fig 4 & 4A, each capping station comprises a chuck member. Thus, the capping machine comprises a plurality of chuck members);
a biasing member configured to bias the plurality of chuck members radially inward (See ¶ [0039] - "...As the cap and container continue to be pushed upwardly, and with the chuck turning constantly (or intermittently, depending upon the design of the turret) the jaw actuator 100 causes the jaws 94 to pivot about the pivot screws 96 such that the upward force of the cap and container result in a lateral gripping force exerted by the jaws 94 on the splined surfaces of a cap 30 (See FIG. 2)... However, when a cap-carrying container is urged upwardly, the actuator 100 causes the jaws to pivot into a second "jaws closed" position...");
an abutting portion (See Fig 13, #116) configured to abut against a top face of a cap (See ¶ [0039] - "As a container with a cap loosely fitted onto the neck thereof is brought upwardly into engagement with the chuck 24, the cap on the container contacts the lower surface 116 of the jaw actuator 100...").
	Hidding does not specifically teach a plurality of chuck jaws provided on an inner surface of each of the plurality of chuck members to engage knurls of the cap, each of the plurality of chuck jaws including a leading flank and a trailing flank; and
an angle of the trailing flank with respect to an outer circumference of the cap being less than an angle of the leading flank with respect to the outer circumference of the cap.
	Joerg teaches a plurality of chuck jaws (See Fig 3 illustrating a plurality of chuck jaws {#24}) provided on an inner surface of each of the plurality of chuck members (See Figs 1-4 illustrating that the chuck jaws are provided on an inner surface of the chuck member {#92}) to engage knurls of the cap (See ¶ [0052] - "...Although the extension finger 50 may be dimension and fashioned of varying embodiments so long as the same provides a work piece contact point 56, the extension finger 50 preferably is constructed with opposing interiorly directed sloped surfaces 58 and 60 terminating into work piece contact point 56 such that the engagement finger's vertical length is elongated and greater than its horizontal width..." See further ¶ [0057] - "...During this movement, extension finger 50 engages a groove 100 of the serrated outer periphery 98 of bottle cap 96 so as to receive the bottle cap within work piece receiving central area 26, and, in use, to apply a gripping pressure in a direction toward a center-point 104 of the work piece receiving central area..." See further Figs 7 & 8), each of the plurality of chuck jaws including a leading flank and a trailing flank (See annotated Fig 5 illustrating the leading and trailing flanks); and

    PNG
    media_image1.png
    381
    357
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 5 of Joerg illustrating the leading and trailing flanks.

an angle of the trailing flank with respect to an outer circumference of the cap being less than an angle of the leading flank with respect to the outer circumference of the cap (See annotated Fig 8 below illustrating the angle of the trailing flank with respect to the cap being less than the angle of the leading flank with respect to the cap).

    PNG
    media_image2.png
    413
    530
    media_image2.png
    Greyscale

Fig 2. Annotated Fig 5 of Joerg illustrating the angles between the leading and trailing edges with respect to the cap.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hidding to incorporate the teachings of Joerg to include a chuck with a plurality of jaw elements with a trailing and leading edge with the motivation of providing a cap chuck engagement of a work piece with a minimal or light initial grip force to avoid nicks or abrasions of the work piece’s outer periphery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731